Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Scott on March 11, 2021.

The application has been amended as follows: 
In the claims:

1. A memory device, comprising: 
     an array of non-volatile memory cells having a plurality of groups that are spaced apart from each other in a first direction and extending in a second direction perpendicular from the first direction; 
     at least a first bit line electrically coupled to a first of the plurality of groups of non-volatile memory cells and extending in the second direction;
     at least a second bit line electrically coupled to a second of the plurality of groups of non-volatile memory cells and extending in the second direction; and 
that at least partially overlap in time during an operation to erase the first of the plurality of groups of non-volatile memory cells and the second of the plurality of groups of non-volatile memory cells, respectively.

11.  A non-volatile memory device comprising: 
     a substrate; 
     a memory cell array comprising a plurality of vertical channel structures spaced apart from one another in a first direction and a second direction perpendicular to the first direction and extending in a direction perpendicular to the substrate; 
     a plurality of bit lines extending in the second direction and electrically connected to a respective one end of the vertical channel structures; and 
     an erase control circuit, which is configured to form a plurality of groups including at least two of the bit lines per group and to apply erase voltages, different from each other, to two or more of the groups, and that at least partially overlap in time during an erase operation for the memory cell array.

22.  A non-volatile memory device comprising: 
     a plurality of memory blocks disposed in a first direction and a second direction perpendicular to the first direction and each comprising a plurality of pillars extending in a direction perpendicular to a substrate; 

     one or more word line cut regions formed on the substrate and extending in the first direction; 
     control logic for outputting an erase voltage control signal during an erase operation for the memory blocks; and 
     an erase control circuit configured to form a first group and a second group each comprising at least two of the bit lines and to apply a first erase voltage having a first magnitude to the first group and a second erase voltage having a second magnitude, which is unequal to the first magnitude and at least partially overlaps in time with the first erase voltage, to the second group, in response to the erase voltage control signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of an erase control circuit configured to drive the at least a first bit line and the at least a second bit line with unequal first and second erase voltages that at least partially overlap in time during an operation to erase the first of the plurality of groups of non-volatile memory cells and the second of the plurality of groups of non-volatile memory cells, respectively in combination with the other limitations thereof as is recited in the claim. Claims 2-7 depend on claim 1.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of an erase control circuit, which is configured to form a plurality of groups including at least two of the bit lines per group and to apply erase voltages, different from each other, to two or more of the groups, and that at least partially overlap in time during an erase operation for the memory cell array in combination with the other limitations thereof as is recited in the claim. Claims 12-21 depend on claim 11.

Regarding claim 22: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of an erase control circuit configured to form a first group and a second group each comprising at least two of the bit lines and to apply a first erase voltage having a first magnitude to the first group and a second erase voltage having a second magnitude, which is unequal to the first magnitude and at least partially overlaps in time with the first erase voltage, to the second group, in response to the erase voltage control signal in combination with the other limitations thereof as is recited in the claim. Claim 24 depends on claim 22.

Therefore, Claims 1-7, 11-22, and 24 allowed, and the application is in condition for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827